White, P. J.
Mary Robinson, the assaulted party, testified on the trial to two assaults made upon her by appellant : one by striking her with his fists whilst they were lying upon the bed ; and the other after they had got off the bed, when he struck at and cut her upon the throat with a razor. In support of the motion for a new trial, which was on the ground of. newly discovered evidence, the same witness, Mary Robinson, makes an affidavit, in which she states substantially that she does not believe that defendant *462intended to cut her ; that the cutting' was purely Accidental, and with no intention of injuring her; and that defendant was arrested without her knowledge or consent, and it was not her intention to prosecute him.
Unfortunately for defendant, the facts establishing guilt and guilty intentions do not rest alone upon the testimony of this witness, but are also testified to by others; and whether she desired him prosecuted or not, in no manner affects the question of his guilt, or the right of the State to punish him for a grave crime committed against the law.
There is no error in the record before us, and the judgment is affirmed.

Affirmed.